       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 1 of 38 Page ID #1




1
     ERIC A. POLICASTRO (CA SBN: 264605)
     Admission Pending
2    epolicastro@fnlawfirm.com
     N. MAJED NACHAWATI (TX SBN: 24038319)
3    Admission Pro Hac Vice Anticipated
4
     mn@fnlawfirm.com
     PATRICK A. LUFF (TX SBN: 24092728)
5    Admission Pro Hac Vice Anticipated
     pluff@fnlawfirm.com
6    FEARS NACHAWATI, PLLC
7
     5473 Blair Road
     Dallas, Texas 75231
8    Telephone: (214) 890-0711
     Facsimile: (214) 890-0712
9

10
     Attorneys for Plaintiff

11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   PAUL RAKOCZY,                         )
                                           ) Civil Action No.: 4:21-cv-2083
15     Plaintiff,                          )
                                           )
16         vs.                             ) ORIGINAL COMPLAINT
17                                         )
     SYNGENTA CROP PROTECTION LLC,         )
18   SYNGENTA AG, CHEVRON U.S.A. INC., and ) JURY TRIAL DEMANDED
     DOES 1 through 50, inclusive,         )
19
                                           )
       Defendants.                         )
20

21

22

23

24

25

26

27

28
                                               1
                               PLAINTIFF’S ORIGINAL COMPLAINT
         Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 2 of 38 Page ID #2




1            Plaintiff PAUL RAKOCZY, complaining of Defendants SYNGENTA CROP
2    PROTECTION LLC, SYNGENTA AG, CHEVRON U.S.A. INC., and DOES 1 through 50,
3    inclusive, files this Complaint, and would respectfully show as follows:
4                                        I. SUMMARY OF THE CASE
5            1.      Paraquat is a synthetic chemical compound 1 that since the mid-1960s has been
6    developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in
7    herbicide products (“paraquat”) developed, registered, formulated, distributed, and sold for use in
8    the United States, including the State of California.
9            2.      Defendants are companies and successors-in-interest to companies that
10   manufactured, distributed, and sold paraquat for use in California, acted in concert with others who
11   manufactured, distributed, and sold paraquat for use in California, sold and used paraquat in
12   California, or owned property in California where paraquat was used.
13           3.      Plaintiff brings this suit against Defendants to recover damages for personal injuries
14   resulting from Plaintiff’s exposure to paraquat over many years in California.
15                                                 II. PARTIES
16           A. Plaintiff
17           4.      Plaintiff Paul Rakoczy is a citizen and resident of the State of New Jersey who
18   suffers from Parkinson’s disease (“PD”) caused by exposure to paraquat within the State of
19   California.
20           B. Defendants
21           5.      Defendant Syngenta Crop Protection LLC (“SCPLLC”) is a Delaware company
22   with its principal place of business in Greensboro, North Carolina. SCPLLC is a wholly owned
23   subsidiary of Defendant Syngenta AG.
24           6.      Defendant Syngenta AG (“SAG”) is a foreign corporation with its principal place
25

26

27
     1
            Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide
28   Chemical Code 061602).
                                                   2
                                   PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 3 of 38 Page ID #3




1    of business in Basel, Switzerland.
2            7.      Defendant Chevron U.S.A., Inc. (“Chevron U.S.A.”) is a Pennsylvania corporation
3    with its principal place of business in San Ramon, California.
4                                   III. JURISDICTION AND VENUE
5            8.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332
6    because there is complete diversity of the plaintiff and the defendants and the matter in controversy
7    exceeds the sum or value of $75,000, exclusive of interest and costs.
8            9.      Venue is proper in this district under 28 U.S.C. §1391 because Defendants’ conduct
9    business in this District, are subject to jurisdiction in this district, and have sold, marketed, and or
10   distributed Paraquat within this District at all times relevant to this suit, because a substantial part
11   of the acts or occurrences giving rise to this suit occurred within this District, and because
12   Defendant Chevron U.S.A. has its principal place of business in this District.
13                 IV. ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
14           A. Defendants and their predecessors.
15                   1. Syngenta Crop Protection LLC and Syngenta AG
16           10.     In 1926, four British chemical companies merged to create the British company
17   that then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial
18   Chemical Industries PLC (“ICI”).
19           11.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized
20   under the laws of the State of Delaware, which at various times was known as Atlas Chemical
21   Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and
22   ultimately was known as ICI Americas Inc. (collectively “ICI Americas”).
23           12.     In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty
24   chemicals businesses, including the agrochemicals business it had operated at one time through a
25   wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,
26   into a wholly owned British subsidiary known as ICI Bioscience Ltd.
27           13.     In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

28   businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC
                                                  3
                                  PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 4 of 38 Page ID #4




1    as its ultimate parent company.
2           14.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience Ltd.
3    was demerged from ICI and merged into, renamed, or continued its business under the same or
4    similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of Zeneca
5    Group PLC.
6           15.     Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central
7    Toxicology Laboratory that performed and hired others to perform health and safety studies that
8    were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental
9    Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides
10   for use in the United States.
11          16.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central
12   Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.
13          17.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central
14   Toxicology Laboratory continued to perform and hire others to perform health and safety studies
15   that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides
16   for use in the United States.
17          18.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was
18   demerged from ICI and merged into, renamed, or continued its business under the same or similar
19   ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca
20   Group PLC organized under the laws of the State of Delaware.
21          19.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and
22   Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the
23   ultimate parent company.
24          20.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,
25   a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,
26   was merged into or continued its business under the same or similar ownership and management
27   as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized

28   under the laws of the State of Delaware.
                                                 4
                                 PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 5 of 38 Page ID #5




1           21.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca
2    Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca
3    were wholly owned subsidiaries.
4           22.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis
5    Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create
6    the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant
7    Syngenta AG (“SAG”) as the ultimate parent company.
8           23.     As a result of the Novartis/AstraZeneca spinoff and merger that created the
9    Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same
10   or similar ownership and management as Syngenta Ltd., a wholly owned British subsidiary of
11   SAG.
12          24.     As a result of the Novartis/AstraZeneca spinoff and merger that created the
13   Syngenta Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central
14   Toxicology Laboratory.
15          25.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta
16   Group, Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others
17   to perform health and safety studies for submission to the EPA to secure and maintain the
18   registration of paraquat and other pesticides for use in the United States.
19          26.     As a result of the Novartis/AstraZeneca spinoff and merger that created the
20   Syngenta Group, NCPI and Zeneca were merged into and renamed, or continued to do their
21   business under the same or similar ownership and management, as Syngenta Crop Protection, Inc.
22   (“SCPI”), a wholly owned subsidiary of SAG organized under the laws of the State of Delaware.
23          27.     In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC
24   (“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the
25   State of Delaware with its principal place of business in Greensboro, North Carolina.
26          28.     SAG is a successor in interest to the crop-protection business of its corporate
27   predecessor Novartis AG.

28          29.     SAG is a successor in interest to the crop-protection business of its corporate
                                                 5
                                 PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 6 of 38 Page ID #6




1    predecessor AstraZeneca PLC.
2           30.      SAG is a successor in interest to the crop-protection business of its corporate
3    predecessor Zeneca Group PLC.
4           31.      SAG is a successor in interest to the crop-protection business of its corporate
5    predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries
6    Ltd.
7           32.      SAG is a successor in interest to the crop-protection business of its corporate
8    predecessor ICI Bioscience Ltd.
9           33.      SAG is a successor in interest to the crop-protection business of its corporate
10   predecessor Plant Protection Ltd.
11          34.      SCPLLC is a successor in interest to the crop-protection business of its corporate
12   predecessor SCPI.
13          35.      SCPLLC is a successor in interest to the crop-protection business of its corporate
14   predecessor NCPI.
15          36.      SCPLLC is a successor in interest to the crop-protection business of its corporate
16   predecessor Ciba-Geigy Corporation.
17          37.      SCPLLC is a successor in interest to the crop-protection business of its corporate
18   predecessor Zeneca Inc.
19          38.      SCPLLC is a successor by merger or continuation of business to its corporate
20   predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North
21   America Inc., ICI America Inc., and ICI United States Inc.
22          39.      SCPLLC does substantial business in the State of California, including the
23   following:
24                a. markets, advertises, distributes, sells, and delivers paraquat and other pesticides to
25                distributors, dealers, applicators, and farmers in the State of California;
26                b. secures and maintains the registration of paraquat and other pesticides with the
27                EPA and the State of California to enable itself and others to manufacture, distribute,

28                sell, and use these products in the State of California; and
                                                   6
                                   PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 7 of 38 Page ID #7




1                 c. performs, hires others to perform, and funds or otherwise sponsors or otherwise
2                 funds the testing of pesticides in the State of California.
3           40.      SAG is a foreign corporation organized and existing under the laws of Switzerland,
4    with its principal place of business in Basel, Switzerland.
5           41.      SAG is a holding company that owns stock or other ownership interests, either
6    directly or indirectly, in other Syngenta Group companies, including SCPLLC.
7           42.      SAG is a management holding company.
8           43.      Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal
9    place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.
10          44.      SCPAG employs the global operational managers of production, distribution, and
11   marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.
12          45.      The Syngenta Group’s CP and Seeds Divisions are the business units through which
13   SAG manages its CP and Seeds product lines.
14          46.      The Syngenta Group’s CP and Seeds Divisions are not and have never been
15   corporations or other legal entities.
16          47.      SCP AG directly and wholly owns Syngenta International AG (“SIAG”).
17          48.      SIAG is the “nerve center” through which SAG manages the entire Syngenta Group.
18          49.      SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.
19          50.      SIAG also employs the “Heads” and senior staff of various global functions of the
20   Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research
21   and Development, Legal and Taxes, and Finance.
22          51.      Virtually all of the Syngenta Group’s global “Heads” and their senior staff are
23   housed in the same office space in Basel, Switzerland.
24          52.      SAG is the indirect parent of SCPLLC through multiple layers of corporate
25   ownership:
26                a. SAG directly and wholly owns Syngenta Participations AG;
27                b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

28                c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;
                                                   7
                                   PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 8 of 38 Page ID #8




1                 d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC;
2                 e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.
3           53.      Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its
4    principal place of business in North Carolina, and had its own board of directors.
5           54.      SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta
6    Group in 2019.
7           55.      SAG has purposefully organized the Syngenta Group, including SCPLLC, in such
8    a way as to attempt to evade the authority of courts in jurisdictions in which it does substantial
9    business.
10          56.      Although the formal legal structure of the Syngenta Group is designed to suggest
11   otherwise, SAG in fact exercises an unusually high degree of control over its country-specific
12   business units, including SCPLLC, through a “matrix management’’ system of functional
13   reporting to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop
14   Protection and Seeds Divisions, and to global “Functional Heads” in charge of human resources,
15   corporate affairs, global operations, research and development, legal and taxes, and finance.
16          57.      The lines of authority and control within the Syngenta Group do not follow its
17   formal legal structure, but instead follow this global “functional” management structure.
18          58.      SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through
19   this global “functional” management structure.
20          59.      SAG’s board of directors has established a Syngenta Executive Committee (“SEC”),
21   which is responsible for the active leadership and the operative management of the Syngenta
22   Group, including SPLLC.
23          60.      The SEC consists of the CEO and various global Heads, which currently are:
24                a. The Chief Executive Officer;
25                b. Group General Counsel;
26                c. The President of Global Crop Protection;
27                d. The Chief Financial Officer;

28                e. The President of Global Seeds; and
                                                 8
                                 PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 9 of 38 Page ID #9




1                 f. The Head of Human Resources;
2           61.      SIAG employs all of the members of the Executive Committee.
3           62.      Global Syngenta Group corporate policies require SAG subsidiaries, including
4    SPLLC, to operate under the direction and control of the SEC and other unincorporated global
5    management teams.
6           63.      SAG’s board of directors meets five to six times a year.
7           64.      In contrast, SCPI’s board of directors rarely met, either in person or by telephone,
8    and met only a handful of times over the last decade before SCPI became SCPLLC.
9           65.      Most, if not all, of the SCPI board’s formal actions, including selecting and
10   removing SCPI officers, were taken by unanimous written consent pursuant to directions from the
11   SEC or other Syngenta Group global or regional managers that were delivered via e-mail to SCPI
12   board members.
13          66.      Since SCPI became SCPLLC, decisions that are nominally made by the board or
14   managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global
15   or regional managers.
16          67.      Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI
17   board members at the direction of the SEC or other Syngenta Group global or regional managers.
18          68.      Since SCPI became SCPLLC, the appointment and removal of the manager(s) of
19   SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional managers.
20          69.      The management structure of the Syngenta Group’s CP Division, of which
21   SCPLLC is a part, is not defined by legal, corporate relationships, but by functional reporting
22   relationships that disregard corporate boundaries.
23          70.      Atop the CP Division is the CP Leadership Team (or another body with a different
24   name but substantially the same composition and functions), which includes the President of
25   Global Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and
26   various global corporate function Heads.
27          71.      The CP Leadership Team meets bi-monthly to develop strategy for new products,

28   markets, and operational efficiencies and to monitor performance of the Syngenta Group’s
                                                 9
                                 PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 10 of 38 Page ID #10




1    worldwide CP business.
2           72.      Under the CP Leadership Team are regional leadership teams, including the North
3    America Regional Leadership Team (or another body with a different name but substantially the
4    same composition and functions), which oversees the Syngenta Croup’s U.S. and Canadian CP
5    business (and when previously known as the NAFTA Regional Leadership Team, also oversaw
6    the Syngenta Group’s Mexican CP business).
7           73.      The North America Regional Leadership Team is chaired by SCPLLC’s president
8    and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when
9    previously known as the NAFTA Regional Leadership Team, also included employees of the
10   Syngenta Group’s Mexican CP company).
11          74.      The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC,
12   report to the North America Regional Leadership Team, which reports the CP Leadership Team,
13   which reports to the SEC, which reports to SAG’s board of directors.
14          75.      Some members of the North America Regional Leadership Team, including some
15   SCPLLC employees, report or have in the past reported not to their nominal superiors within the
16   companies that employ them, but directly to the Syngenta Group’s global Heads.
17          76.      Syngenta Group global Heads that supervise SCPLLC employees participate and
18   have in the past participated in the performance reviews of these employees and in setting their
19   compensation.
20          77.      The Syngenta Group’s functional reporting lines have resulted in employees of
21   companies, including SCPLLC, reporting to officers of remote parent companies, officers of
22   affiliates with no corporate relationship other than through SAG, or officers of subsidiary
23   companies.
24          78.      SCPLLC performs its functions according to its role in the CP Division structure:
25                a. CP Division development projects are proposed at the global level, ranked and
26                funded at the global level after input from functional entities such as the CP
27                Leadership Team and the North America Regional Leadership Team, and given final

28                approval by the SEC;
                                                 10
                                  PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 11 of 38 Page ID #11




1                 b. New CP products are developed by certain Syngenta Group companies or
2                 functional groups that manage and conduct research and development functions for
3                 the entire CP Division;
4                 c. These products are then tested by other Syngenta Group companies, including
5                 SCPLLC, under the direction and supervision of the SEC, the CP Leadership Team,
6                 or other Syngenta Group global managers;
7                 d. Syngenta Group companies, including SCPLLC, do not contract with or
8                 compensate each other for this testing;
9                 e. Rather, the cost of such testing is included in the testing companies’ operating
10                budgets, which are established and approved by the Syngenta Group’s global product
11                development managers and the SEC;
12                f. If a product shows promise based on this testing and the potential markets for the
13                product, either global or regional leaders (depending on whether the target market is
14                global or regional), not individual Syngenta Group companies such as SCPLLC,
15                decide whether to sell the product;
16                g. Decisions to sell the product must be approved by the SEC;
17                h. The products that are sold all bear the same Syngenta trademark and logo.
18          79.      SCPLLC is subject to additional oversight and control by Syngenta Group global
19   managers through a system of “reserved powers” established by SAG and applicable to all
20   Syngenta Group companies.
21          80.      These “reserved powers” require Syngenta Croup companies to seek approval for
22   certain decisions from higher levels within the Syngenta Group’s functional reporting structure.
23          81.      For example, although SAG permits Syngenta Croup companies to handle small
24   legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must
25   approve settlements of certain types of lawsuits against Syngenta Group companies, including
26   SCPLLC, if their value exceeds an amount specified in the “reserved powers.”
27          82.      Similarly, the appointments of senior managers at SCPLLC must be approved by

28   higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.
                                                 11
                                  PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 12 of 38 Page ID #12




1           83.      Although SCPLLC takes the formal action necessary to appoint its own senior
2    managers, this formal action is in fact merely the rubber-stamping of decisions that have already
3    been made by the Syngenta Group’s global management.
4           84.      Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities
5    that give the appearance of authority to act independently, in practice many of their acts are
6    directed or pre-approved by the Syngenta Group’s global management.
7           85.      SAG and the global management of the Syngenta Group restrict the authority of
8    SCPLLC to act independently in areas including:
9                 a. Product development;
10                b. Product testing (among other things, SAG and the global management of the
11                Syngenta Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology
12                Laboratory to design, perform, or oversee product safety testing that SCPLLC
13                submits to the EPA in support of the registrations of paraquat and other pesticides);
14                c. Production;
15                d. Marketing;
16                e. Sales;
17                f. Human resources;
18                g. Communications and public affairs;
19                h. Corporate structure and ownership
20                i. Asset sales and acquisitions
21                j. Key appointments to boards, committees and management positions;
22                k. Compensation packages;
23                l. Training for high-level positions; and
24                m. Finance (including day-to-day cash management) and tax.
25          86.      Under the Syngenta Group’s functional management system, global managers
26   initiate, and the global Head of Human Resources oversees, international assignments and
27   compensation of managers employed by one Syngenta subsidiary to do temporary work for another

28   Syngenta subsidiary in another country. This international assignment program aims, in part, to
                                                  12
                                   PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 13 of 38 Page ID #13




1    improve Syngenta Group-wide succession planning by developing corporate talent to make
2    employees fit for higher positions within the global Syngenta Group of companies.
3            87.     Under this international assignment program, at the instance of Syngenta Group
4    global managers, SCPLLC officers and employees have been “seconded” to work at other SAG
5    subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been
6    “seconded” to work at SCPLLC.
7            88.     The Syngenta Group’s functional management system includes a central global
8    finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.
9            89.     The finances of all Syngenta Group companies are governed by a global treasury
10   policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the
11   interests of the Syngenta Group as a whole.
12           90.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury
13   controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and
14   lends it to other subsidiaries that need liquidity.
15           91.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such
16   as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of
17   Syngenta Group Treasury.
18           92.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or
19   distribution to its direct parent company, and how much that dividend will be.
20           93.     SCPLLC’s board or management approves dividends and distributions mandated
21   by Syngenta Group Treasury without any meaningful deliberation.
22           94.     SAG, through its agent or alter ego, SCPLLC, does substantial business in the State
23   of California, in the ways previously alleged as to SCPLLC.
24                   2. Chevron
25           95.     Chevron Chemical Company (“Chevron Chemical”) was a corporation organized
26   in 1928 under the laws of the State of Delaware.
27           96.     In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC

28   (“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of
                                                 13
                                  PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 14 of 38 Page ID #14




1    Delaware.
2           97.     In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate
3    under the same or similar ownership and management as Chevron Phillips Chemical Company LP
4    (“CP Chemical”).
5           98.     CP Chemical is a successor in interest to the crop-protection business of its
6    corporate predecessor Chevron Chemical LLC.
7           99.     CP Chemical is a successor by merger or continuation of business to its corporate
8    predecessor Chevron Chemical.
9           100.    Defendant Chevron U.S.A. is a corporation organized and existing under the laws
10   of the State of Pennsylvania, with its principal place of business in the State of California.
11          101.    Defendant Chevron U.S.A. is a successor in interest to the crop-protection business
12   of its corporate predecessor Chevron Chemical LLC.
13          102.    Defendant Chevron U.S.A. is a successor in interest to the crop-protection business
14   of its corporate predecessor CP Chemical.
15          103.    In the mid-2000s, Chevron USA entered into an agreement in which it expressly
16   assumed the liabilities of Chevron Chemical and Chevron Chemical LLC arising from Chevron
17   Chemical’s then-discontinued agrichemical business, which included the design, registration,
18   manufacture, formulation, packaging, labeling, distribution, marketing, and sale of paraquat
19   products in the United States as alleged in this Complaint.
20          B. Paraquat manufacture, distribution, and sale
21          104.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal
22   properties of paraquat in 1955.
23          105.    The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the
24   active ingredient in paraquat in the early 1960s.
25          106.    ICI produced the first commercial paraquat formulation and registered it in England
26   in 1962.
27          107.    Paraquat was marketed in 1962 under the brand name Gramoxone.

28          108.    Paraquat first became commercially available for use in the United States in 1964.
                                                14
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 15 of 38 Page ID #15




1              109.   In or about 1964, ICI and Chevron Chemical entered into agreements regarding the
2    licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).
3              110.   In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical
4    Agreements on the same terms as ICI.
5              111.   The ICI-Chevron Chemical Agreements were renewed or otherwise remained in
6    effect until about 1986.
7              112.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron
8    Chemical a license to their patents and technical information to permit Chevron Chemical to
9    formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses
10   to others to do so.
11             113.   In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI
12   Americas a license to its patents and technical information to permit ICI and ICI Americas to
13   formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses
14   to others to do so.
15             114.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron
16   Chemical agreed to exchange patent and technical information regarding paraquat.
17             115.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron
18   Chemical exclusive rights to distribute and sell paraquat in the United States.
19             116.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron
20   Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand
21   name Gramoxone.
22             117.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron
23   Chemical Agreements to divide the worldwide market for paraquat between them.
24             118.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and
25   sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United
26   States.
27             119.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

28   ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked
                                                 15
                                  PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 16 of 38 Page ID #16




1    brand name Gramoxone.
2           120.    Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron
3    Chemical exchanged patent and technical information regarding paraquat.
4           121.    Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to
5    Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central
6    Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to
7    secure and maintain the registration of paraquat for manufacture, formulation, distribution, and
8    sale for use in the United States.
9           122.    Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI
10   Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then
11   distributed and sold in the United States, including in California, where Chevron Chemical
12   registered paraquat products with the State of California and marketed, advertised, and promoted
13   them to California distributors, dealers, applicators, and farmers.
14          123.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron
15   Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name
16   Gramoxone and other names, including in California, where Chevron Chemical registered such
17   products with the State of California to enable them to be lawfully distributed, sold, and used in
18   California, and marketed, advertised, and promoted them to California distributors, dealers,
19   applicators, and farmers.
20          124.    SAG and its corporate predecessors and others with whom they acted in concert
21   have manufactured, formulated, distributed, and sold paraquat for use in the United States from
22   about 1964 through the present, and at all relevant times intended or expected their paraquat
23   products to be distributed and sold in California, where they registered such products with the State
24   of California to enable them to be lawfully distributed, sold, and used in California, and marketed,
25   advertised, and promoted them to California distributors, dealers, applicators, and farmers.
26          125.    SAC and its corporate predecessors and others with whom they acted in concert
27   have submitted health and safety and efficacy studies to the USDA and the EPA to support the

28   registration of paraquat for manufacture, formulation, distribution, and sale for use in the United
                                                16
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 17 of 38 Page ID #17




1    States from about 1964 through the present.
2           126.    SCPLLC and its corporate predecessors and others with whom they acted in concert
3    have manufactured, formulated, distributed, and sold paraquat for use in the United States from
4    about 1971 through the present, and at all relevant times intended or expected their paraquat
5    products to be distributed and sold in California, where they registered such products with the State
6    of California to enable them to be lawfully distributed, sold, and used in California, and marketed,
7    advertised, and promoted them to California distributors, dealers, applicators, and farmers.
8           127.    SCPLLC and its corporate predecessors and others with whom they acted in concert
9    have submitted health and safety and efficacy studies to the EPA to support the registration of
10   paraquat for manufacture, formulation, distribution, and sale for use in the U.S. from about 1971
11   through the present.
12          128.    Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use
13   in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI
14   Americas throughout this period, including in California, where Chevron Chemical registered such
15   products with the State of California to enable them to be lawfully distributed, sold, and used in
16   California, and marketed, advertised, and promoted them to California distributors, dealers,
17   applicators, and farmers.
18          129.    Between approximately 2013 and 2017, Plaintiff was repeatedly exposed to and
19   inhaled, ingested, or absorbed paraquat in the course of applying it as an herbicide in the area of
20   Long Beach, California.
21          130.    On information and belief, Plaintiff was repeatedly exposed to and inhaled, ingested,
22   or absorbed paraquat contained in an Ortho Paraquat-branded product manufactured, distributed,
23   and sold by Defendants or their corporate predecessors.
24          131.    Plaintiff was diagnosed with PD in or about December 1, 2015.
25          132.    No doctor or any other person ever told Plaintiff that his Parkinson’s disease was
26   or could have been caused by exposure to paraquat.
27          133.    Before March 2021, Plaintiff had never read or heard of any articles in newspapers,

28   scientific journals, or other publications that associated Parkinson’s disease with paraquat.
                                                17
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 18 of 38 Page ID #18




1           134.    Before March 2021, Plaintiff had never read or heard of any lawsuit alleging that
2    paraquat causes Parkinson’s disease.
3           135.    At no time when using paraquat himself was Plaintiff aware that exposure to
4    paraquat could cause any latent injury, including any neurological injury or Parkinson’s disease,
5    or that any precautions were necessary to prevent any latent injury that could be caused by
6    exposure to paraquat.
7           136.    The paraquat to which Plaintiff was exposed was sold and used in California, and
8    was manufactured, distributed, and on information and belief sold by one or more of the
9    Defendants and their corporate predecessors and others with whom they acted in concert intending
10   or expecting that it would be sold and used in California.
11          137.    On information and belief, Plaintiff was exposed to paraquat manufactured,
12   distributed, and sold at different times as to each Defendant, its corporate predecessors, and others
13   with whom they acted in concert, and not necessarily throughout the entire period of his exposure
14   as to any particular Defendant, its corporate predecessors, and others with whom they acted in
15   concert.
16          138.    On information and belief, Plaintiff was exposed to paraquat that was sold and used
17   in California, and was manufactured, distributed, and sold by SCPLLC, its corporate predecessors,
18   and others with whom they acted in concert, including Chevron Chemical, intending or expecting
19   that it would be sold and used in California.
20          139.    On information and belief, Plaintiff was exposed to paraquat that was sold and used
21   in California, and was manufactured, distributed, and sold by SAG, its corporate predecessors, and
22   others with whom they acted in concert, including Chevron Chemical, intending or expecting that
23   it would be sold and used in California.
24          140.    On information and belief, Plaintiff was exposed to paraquat that was sold and used
25   in California, and was manufactured, distributed, and sold by Chevron Chemical, acting in concert
26   with ICI and ICI Americas, intending or expecting that it would be sold and used in California.
27          C. Paraquat use

28          141.    Since 1964, paraquat has been used in the United States to kill broadleaf weeds and
                                                18
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 19 of 38 Page ID #19




1    grasses before the planting or emergence of more than 100 field, fruit, vegetable, and plantation
2    crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all relevant
3    times, the use of Defendants’ paraquat for these purposes was intended or directed by or reasonably
4    foreseeable to, and was known to or foreseen by, Defendants.
5           142.    At all relevant times, where paraquat was used, it was commonly used multiple
6    times per year on the same land, particularly when used to control weeds in orchards or on farms
7    with multiple crops planted on the same land within a single growing season or year, and such use
8    was as intended or directed or reasonably foreseeable. The use of Defendants’ paraquat for these
9    purposes was intended or directed by or reasonably foreseeable to, and was known to or foreseen
10   by, Defendants.
11          143.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or
12   caused to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom
13   they acted in concert was typically sold to end-users in the form of liquid concentrates (and less
14   commonly in the form of granular solids) designed to be diluted with water before or after loading
15   it into the tank of a sprayer and applied by spraying it onto target weeds.
16          144.    At all relevant times, concentrates containing paraquat manufactured, distributed,
17   sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and
18   others with whom they acted in concert typically were formulated with one or more “surfactants”
19   to increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy
20   surface, and enter into plant cells, and the accompanying instructions typically told end-users to
21   add a surfactant or crop oil (which as typically formulated contains a surfactant) before use.
22          145.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-
23   held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn
24   pressurized tank, and such use was as intended or directed or was reasonably foreseeable.
25          D. Paraquat exposure
26          146.    At all relevant times, it was reasonably foreseeable that when paraquat was used in
27   the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

28   persons nearby would be exposed to paraquat while it was being mixed and loaded into the tanks
                                                19
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 20 of 38 Page ID #20




1    of sprayers, including as a result of spills, splashes, and leaks.
2            147.    At all relevant times, it was reasonably foreseeable that when paraquat was used in
3    the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed
4    paraquat or were in or near areas where it was being or recently had been sprayed would be exposed
5    to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the
6    target area to an area where herbicide application was not intended, typically by wind, and as a
7    result of contact with sprayed plants.
8            148.    At all relevant times, it was reasonably foreseeable that when paraquat was used in
9    the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and
10   persons nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks,
11   while equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or
12   valves were being cleared.
13           149.    At all relevant times, it was reasonably foreseeable that paraquat could enter the
14   human body via absorption through or penetration of the skin, mucous membranes, and other
15   epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting
16   airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.
17           150.    At all relevant times, it was reasonably foreseeable that paraquat could enter the
18   human body via respiration into the lungs, including the deep parts of the lungs where respiration
19   (gas exchange) occurred.
20           151.    At all relevant times, it was reasonably foreseeable that paraquat could enter the
21   human body via ingestion into the digestive tract of small droplets swallowed after entering the
22   mouth, nose, or conducting airways.
23           152.    At all relevant times, it was reasonably foreseeable that paraquat that entered the
24   human body via ingestion into the digestive tract could enter the enteric nervous system (the part
25   of the nervous system that governs the function of the gastrointestinal tract).
26           153.    At all relevant times, it was reasonably foreseeable that paraquat that entered the
27   human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

28           154.    At all relevant times, it was reasonably foreseeable that paraquat that entered the
                                                 20
                                  PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 21 of 38 Page ID #21




1    bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not
2    protected by the blood-brain barrier.
3           155.    At all relevant times, it was reasonably foreseeable that paraquat that entered the
4    nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain
5    involved in the sense of smell), which is not protected by the blood-brain barrier.
6           E. Parkinson’s disease
7           156.    PD is progressive neurodegenerative disorder of the brain that affects primarily the
8    motor system, the part of the central nervous system that controls movement.
9           157.    Scientists who study PD generally agree that fewer than 10% of all PD cases are
10   caused by inherited genetic mutations alone, and that more than 90% are caused by a combination
11   of environmental factors, genetic susceptibility, and the aging process.
12                  1. Symptoms and treatment
13          158.    The characteristic symptoms of PD are its “primary” motor symptoms: resting
14   tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary
15   movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural
16   instability (impaired balance).
17          159.    PD’s primary motor symptoms often result in “secondary’’ motor symptoms such
18   as freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;
19   stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva
20   and drooling caused by reduced swallowing movements.
21          160.    Non-motor symptoms-such as loss of or altered sense of smell; constipation; low
22   blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of
23   PD, often for years before any of the primary motor symptoms appear.
24          161.    There is currently no cure for PD. No treatment will slow, stop, or reverse its
25   progression, and the treatments most-commonly prescribed for its motor symptoms tend to become
26   progressively less effective, and to cause unwelcome side effects, the longer they are used.
27                  2. Pathophysiology

28          162.    The selective degeneration and death of dopaminergic neurons (dopamine-
                                                21
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 22 of 38 Page ID #22




1    producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is
2    one of the primary pathophysiological hallmarks of PD.
3           163.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from
4    one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of
5    motor function (among other things).
6           164.    The death of dopaminergic neurons in the SNpc decreases the production of
7    dopamine.
8           165.    Once dopaminergic neurons die, they are not replaced; when enough dopaminergic
9    neurons have died, dopamine production falls below the level the brain requires for proper control
10   of motor function, resulting in the motor symptoms of PD.
11          166.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-
12   synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary
13   pathophysiological hallmarks of PD.
14          167.    Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance
15   in the normal balance between oxidants present in cells and cells’ antioxidant defenses.
16          168.    Scientists who study PD generally agree that oxidative stress is a major factor in—
17   if not the precipitating cause of—the degeneration and death of dopaminergic neurons in the SNpc
18   and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the primary
19   pathophysiological hallmarks of PD.
20          F. Paraquat’ s toxicity
21          169.    Paraquat is highly toxic to both plants and animals.
22          170.    Paraquat injures and kills plants by creating oxidative stress that causes or
23   contributes to cause the degeneration and death of plant cells.
24          171.    Paraquat injures and kills humans and other animals by creating oxidative stress
25   that causes or contributes to cause the degeneration and death of animal cells.
26          172.    Paraquat creates oxidative stress in the cells of plants and animals because of “redox
27   properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

28   it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in
                                                22
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 23 of 38 Page ID #23




1    living cells.
2             173.   The redox cycling of paraquat in living cells interferes with cellular functions that
3    are necessary to sustain life—photosynthesis in the case of plant cells and cellular respiration in
4    the case of animal cells.
5             174.   The redox cycling of paraquat in living cells creates a “reactive oxygen species”
6    known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of
7    chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and
8    nucleic acids—molecules that are essential components of the structures and functions of living
9    cells.
10            175.   Because the redox cycling of paraquat can repeat indefinitely in the conditions
11   typically present in living cells, a single molecule of paraquat can trigger the production of
12   countless molecules of destructive superoxide radical.
13            176.   Paraquat’s redox properties have been known since at least the 1930s.
14            177.   That paraquat is toxic to the cells of plants and animals because it creates oxidative
15   stress through redox cycling has been known since at least the 1960s.
16            178.   The surfactants with which the concentrates containing paraquat manufactured,
17   distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom
18   they acted in concert typically were formulated were likely to increase paraquat’s toxicity to
19   humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,
20   and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and
21   conducting airways, the lungs, and the gastrointestinal tract.
22            G. Paraquat and Parkinson’s disease
23            179.   The same redox properties that make paraquat toxic to plant cells and other types
24   of animal cells make it toxic to dopaminergic neurons—paraquat is a strong oxidant that interferes
25   with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative
26   stress through redox cycling.
27            180.   Although PD is not known to occur naturally in any species other than humans, PD

28   research is often performed using “animal models,” in which scientists artificially produce in
                                                23
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 24 of 38 Page ID #24




1    laboratory animals conditions that show features of PD.
2              181.   Paraquat is one of only a handful of toxins that scientists use to produce animal
3    models of PD.
4              182.   In animal models of PD, hundreds of studies involving various routes of exposure
5    have found that paraquat creates oxidative stress that results in the degeneration and death of
6    dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,
7    and motor deficits and behavioral changes consistent with those commonly seen in human PD.
8              183.   Hundreds of in vitro studies have found that paraquat creates oxidative stress that
9    results in the degeneration and death of dopaminergic neurons (and many other types of animal
10   cells).
11             184.   Many epidemiological studies (studies of the patterns and causes of disease in
12   defined populations) have found an association between paraquat exposure and PD, including
13   multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with
14   occupational exposure to paraquat compared to populations without such exposure.
15             185.   Defendants had knowledge of these studies and the relationship between paraquat
16   exposure and PD but actively and fraudulently concealed this information from Plaintiff and others.
17             H. Paraquat regulation
18             186.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §
19   136 et seq., which regulates the distribution, sale, and use of pesticides within the United States,
20   requires that pesticides be registered with the EPA prior to their distribution, sale, or use, except
21   as described by FIFRA. 7 U.S.C. 136a(a).
22             187.   As part of the pesticide registration process, the EPA requires, among other things,
23   a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
24   potential non-target organisms, and other adverse effects on the environment.
25             188.   As a general rule, FIFRA requires registrants to perform health and safety testing
26   of pesticides.
27             189.   FIFRA does not require the EPA to perform health and safety testing of pesticides

28   itself, and the EPA generally does not perform such testing.
                                                 24
                                  PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 25 of 38 Page ID #25




1           190.    The EPA registers (or re-registers) a pesticide if it believes, based largely on studies
2    and data submitted by the registrant, that:
3               a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §
4               136a(c)(5)(A);
5               b. its labeling and other material required to be submitted comply with the
6               requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);
7               c. it will perform its intended function without unreasonable adverse effects on the
8               environment, 7 U.S.C. § 136a(c)(5)(C); and
9               d. when used in accordance with widespread and commonly recognized practice it
10              will not generally cause unreasonable adverse effects on the environment, 7 U.S.C. §
11              136a(c)(5)(D).
12          191.    FIFRA defines “unreasonable adverse effects on the environment’’ as “any
13   unreasonable risk to man or the environment, taking into account the economic, social, and
14   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
15          192.    Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration
16   of a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply
17   with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).
18          193.    However, FIFRA further provides that “[i]n no event shall registration of an article
19   be construed as a defense for the commission of any offense under [FIFRA].” 7 U.S.C. § 136a(f)(2).
20          194.    The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,
21   which provides in relevant part that “it shall be unlawful for any person in any State to distribute
22   or sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).
23          195.    A pesticide is misbranded under FIFRA if, among other things:
24              a. its labeling bears any statement, design, or graphic representation relative thereto
25              or to its ingredients that is false or misleading in any particular, 7 U.S.C. §
26              136(q)(1)(A);
27              b. the labeling accompanying it does not contain directions for use which are

28              necessary for effecting the purpose for which the product is intended and if complied
                                                25
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 26 of 38 Page ID #26




1                  with, together with any requirements imposed under Section 136a(d) of the title, are
2                  adequate to protect health and the environment, 7 U.S.C. § 136(q)(1)(F); or
3                  c. the label does not contain a warning or caution statement that may be necessary
4                  and if complied with, together with any requirements imposed under section 136a(d)
5                  of the title, is adequate to protect health and the environment,” 7 U.S.C. §
6                  136(q)(l)(G).
7           196.      Plaintiff does not seek in this action to impose on Defendants any labeling or
8    packaging requirement in addition to or different from those required under FIFRA; accordingly,
9    any allegation in this complaint that a Defendant breached a duty to provide adequate directions
10   for the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging
11   for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or
12   engaged in any unfair or deceptive practice regarding paraquat, that allegation is intended and
13   should be construed to be consistent with that alleged breach, concealment, suppression, or
14   omission, or unfair or deceptive practice, having rendered the paraquat “misbranded” under
15   FIFRA; however, Plaintiff brings claims and seek relief in this action only under state law, and do
16   not bring any claims or seek any relief in this action under FIFRA.
17             V. ALLEGATIONS COMMON TO SPECIFIC CAUSES OF ACTION
18          A. Strict product liability – design defect
19          197.      At all relevant times, Defendants, Defendants’ corporate predecessors, and others
20   with whom they acted in concert were engaged in the U.S. paraquat business.
21          198.      At all relevant times, Defendants, Defendants’ corporate predecessors, and others
22   with whom they acted in concert were engaged in the business of designing, manufacturing,
23   distributing, and selling pesticides, and designed, manufactured, distributed, and sold paraquat
24   intending or expecting that it would be sold and used in California.
25          199.      Plaintiff was exposed to paraquat sold and used in California that Defendants,
26   Defendants’ corporate predecessors, and others with whom they acted in concert designed,
27   manufactured, distributed, and sold intending or expecting that it would be sold and used in

28   California.
                                                  26
                                   PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 27 of 38 Page ID #27




1           200.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with
2    whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff
3    was exposed was in a defective condition that made it unreasonably dangerous, in that when used
4    in the intended and directed manner or a reasonably foreseeable manner:
5               a. it was designed, manufactured, formulated, and packaged such that it was likely
6               to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
7               were nearby while it was being used, or who entered fields or orchards where it had
8               been sprayed or areas near where it had been sprayed; and
9               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
10              were nearby while it was being used, or who entered fields or orchards where it had
11              been sprayed or areas near where it had been sprayed, it was likely to cause or
12              contribute to cause latent neurological damage that was both permanent and
13              cumulative, and repeated exposures were likely to cause or contribute to cause
14              clinically significant neurodegenerative disease, including PD, to develop long after
15              exposure.
16          201.    This defective condition existed in the paraquat that Defendants, Defendants’
17   corporate predecessors, and others with whom they acted in concert designed, manufactured,
18   distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,
19   Defendants’ corporate predecessors, and others with whom they acted in concert and was placed
20   into the stream of commerce.
21          202.    As a result of this defective condition, the paraquat that Defendants, Defendants’
22   corporate predecessors, and others with whom they acted in concert designed, manufactured,
23   distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner
24   reasonably to be expected in light of its nature and intended function, or the magnitude of the
25   dangers outweighed its utility.
26          203.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with
27   whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

28   was exposed was used in the intended and directed manner or a reasonably foreseeable manner.
                                                27
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 28 of 38 Page ID #28




1           B. Strict product liability – failure to warn
2           204.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,
3    and others with whom they acted in concert were engaged in the business of designing,
4    manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and
5    sold paraquat intending or expecting that it would be sold and used in California.
6           205.      Plaintiff was exposed to paraquat sold and used in California that Defendants,
7    Defendants’ corporate predecessors, and others with whom they acted in concert designed,
8    manufactured, distributed, and sold intending or expecting that it would be sold and used in
9    California.
10          206.      When Defendants, Defendants’ corporate predecessors, and others with whom they
11   acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was
12   exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in
13   concert knew or in the exercise of ordinary care should have known that when used in the intended
14   and directed manner or a reasonably foreseeable manner:
15                 a. it was designed, manufactured, formulated, and packaged such that it was likely
16                 to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
17                 were nearby while it was being used, or who entered fields or orchards where it had
18                 been sprayed or areas near where it had been sprayed; and
19                 b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
20                 were nearby while it was being used, or who entered fields or orchards where it had
21                 been sprayed or areas near where it had been sprayed, it was likely to cause or
22                 contribute to cause latent neurological damage that was both permanent and
23                 cumulative, and repeated exposures were likely to cause or contribute to cause
24                 clinically significant neurodegenerative disease, including PD, to develop long after
25                 exposure.
26          207.      The paraquat that Defendants, Defendants’ corporate predecessors, and others with
27   whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

28   was exposed was in a defective condition that made it unreasonably dangerous when it was used
                                                  28
                                   PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 29 of 38 Page ID #29




1    in the intended and directed manner or a reasonably foreseeable manner, in that:
2               a. it was not accompanied by directions for use that would have made it unlikely to
3               be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
4               nearby while it was being used, or who entered fields or orchards where it had been
5               sprayed or areas near where it had been sprayed; and
6               b. it was not accompanied by a warning that when inhaled, ingested, or absorbed
7               into the bodies of persons who used it, who were nearby while it was being used, or
8               who entered fields or orchards where it had been sprayed or areas near where it had
9               been sprayed, it was likely to cause or contribute to cause latent neurological damage
10              that was both permanent and cumulative, and that repeated exposures were likely to
11              cause or contribute to cause clinically significant neurodegenerative disease,
12              including PD, to develop long after exposure.
13          208.    This defective condition existed in the paraquat that Defendants, Defendants’
14   corporate predecessors, and others with whom they acted in concert designed, manufactured,
15   distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,
16   Defendants’ corporate predecessors, and others with whom they acted in concert and was placed
17   into the stream of commerce.
18          209.    As a result of this defective condition, the paraquat that Defendants, Defendants’
19   corporate predecessors, and others with whom they acted in concert designed, manufactured,
20   distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner
21   reasonably to be expected in light of its nature and intended function, or the magnitude of the
22   dangers outweighed its utility.
23          210.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with
24   whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff
25   was exposed was used in the intended and directed manner or a reasonably foreseeable manner.
26          C. Negligence
27          211.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

28   and others with whom they acted in concert were engaged in the business of designing,
                                                29
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 30 of 38 Page ID #30




1    manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and
2    sold paraquat intending or expecting that it would be sold and used in California.
3           212.      Plaintiff was exposed to paraquat sold and used in California that Defendants,
4    Defendants’ corporate predecessors, and others with whom they acted in concert designed,
5    manufactured, distributed, and sold intending or expecting that it would be sold and used in
6    California.
7           213.      The paraquat that Defendants, Defendants’ corporate predecessors, and others with
8    whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff
9    was exposed was used in the intended and directed manner or a reasonably foreseeable manner.
10          214.      At all times relevant to this claim, in designing, manufacturing, packaging, labeling,
11   distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,
12   Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to
13   exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable
14   could be exposed to it, including Plaintiff.
15          215.      When Defendants, Defendants’ corporate predecessors, and others with whom they
16   acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to
17   which Plaintiff was exposed, it was reasonably foreseeable, and Defendants, Defendants’
18   corporate predecessors, and others with whom they acted in concert knew or in the exercise of
19   ordinary case should have known, that when paraquat was used in the intended and directed
20   manner or a reasonably foreseeable manner:
21                 a. it was designed, manufactured, formulated, and packaged such that it was likely
22                 to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
23                 were nearby while it was being used, or who entered fields or orchards where it had
24                 been sprayed or areas near where it had been sprayed; and
25                 b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
26                 were nearby while it was being used, or who entered fields or orchards where it had
27                 been sprayed or areas near where it had been sprayed, it was likely to cause or

28                 contribute to cause latent neurological damage that was both permanent and
                                                  30
                                   PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 31 of 38 Page ID #31




1               cumulative, and repeated exposures were likely to cause or contribute to cause
2               clinically significant neurodegenerative disease, including PD, to develop long after
3               exposure.
4           216.    In breach of the aforementioned duty to Plaintiff, Defendants, Defendants’
5    corporate predecessors, and others with whom they acted in concert negligently:
6               a. failed to design, manufacture, formulate, and package paraquat to make it unlikely
7               to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
8               were nearby while it was being used, or who entered fields or orchards where it had
9               been sprayed or areas near where it had been sprayed;
10              b. designed, manufactured, and formulated paraquat such that when inhaled,
11              ingested, or absorbed into the bodies of persons who used it, who were nearby while
12              it was being used, or who entered fields or orchards where it had been sprayed or
13              areas near where it had been sprayed, it was likely to cause or contribute to cause
14              latent neurological damage that was both permanent and cumulative, and repeated
15              exposures were likely to cause or contribute to cause clinically significant
16              neurodegenerative disease, including PD, to develop long after exposure;
17              c. failed to perform adequate testing to determine the extent to which exposure to
18              paraquat was likely to occur through inhalation, ingestion, and absorption into the
19              bodies of persons who used it, who were nearby while it was being used, or who
20              entered fields or orchards where it had been sprayed or areas near where it had been
21              sprayed;
22              d. failed to perform adequate testing to determine the extent to which paraquat spray
23              drift was likely to occur, including its propensity to drift, the distance it was likely to
24              drift, and the extent to which paraquat spray droplets were likely to enter the bodies
25              of persons spraying it or other persons nearby during or after spraying;
26              e. failed to perform adequate testing to determine the extent to which paraquat,
27              when inhaled, ingested, or absorbed into the bodies of persons who used it, who were

28              nearby while it was being used, or who entered fields or orchards where it had been
                                                31
                                 PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 32 of 38 Page ID #32




1             sprayed or areas near where it had been sprayed, was likely to cause or contribute to
2             cause latent neurological damage that was both permanent and cumulative, and the
3             extent to which repeated exposures were likely to cause or contribute to cause
4             clinically significant neurodegenerative disease, including PD, to develop long after
5             exposure;
6             f. failed to perform adequate testing to determine the extent to which paraquat,
7             when formulated or mixed with surfactants or other pesticides or used along with
8             other pesticides, and inhaled, ingested, or absorbed into the bodies of persons who
9             used it, who were nearby while it was being used, or who entered fields or orchards
10            where it had been sprayed or areas near where it had been sprayed, was likely to
11            cause or contribute to cause latent neurological damage that was both permanent and
12            cumulative, and the extent to which repeated exposures were likely to cause or
13            contribute to cause clinically significant neurodegenerative disease, including PD, to
14            develop long after exposure;
15            g. failed to direct that paraquat be used in a manner that would have made it unlikely
16            to have been inhaled, ingested, and absorbed into the bodies of persons who used it,
17            who were nearby while it was being used, or who entered fields or orchards where it
18            had been sprayed or areas near where it had been sprayed; and
19            h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
20            who used it, who were nearby while it was being used, or who entered fields or
21            orchards where it had been sprayed or areas near where it had been sprayed, paraquat
22            was likely to cause or contribute to cause latent neurological damage that was both
23            permanent and cumulative, and repeated exposures were likely to cause or contribute
24            to cause clinically significant neurodegenerative disease, including PD, to develop
25            long after exposure.
26         D. Breach of implied warranty of merchantability
27         217.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

28   and others with whom they acted in concert were engaged in the business of designing,
                                             32
                              PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 33 of 38 Page ID #33




1    manufacturing, distributing, and selling paraquat and other restricted-use pesticides and
2    themselves out as having knowledge or skill regarding paraquat and other restricted-use pesticides.
3           218.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,
4    and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat
5    intending or expecting that it would be sold and used in California.
6           219.      Plaintiff was exposed to paraquat sold and used in California that Defendants,
7    Defendants’ corporate predecessors, and others with whom they acted in concert designed,
8    manufactured, distributed, and sold intending or expecting that it would be sold and used in
9    California.
10          220.      At the time of each sale of paraquat to which Plaintiff was exposed, Defendants,
11   Defendants’ corporate predecessors, and others with whom they acted in concert impliedly
12   warranted that it was of merchantable quality, including that it was fit for the ordinary purposes
13   for which such goods were used.
14          221.      Defendants, Defendants’ corporate predecessors, and others with whom they acted
15   in concert breached this warranty regarding each sale of paraquat to which Plaintiff was exposed,
16   in that it was not of merchantable quality because it was not fit for the ordinary purposes for which
17   such goods were used, and in particular:
18                 a. it was designed, manufactured, formulated, and packaged such that it was likely
19                 to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
20                 were nearby while it was being used, or who entered fields or orchards where it had
21                 been sprayed or areas near where it had been sprayed; and
22                 b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
23                 were nearby while it was being used, or who entered fields or orchards where it had
24                 been sprayed or areas near where it had been sprayed, it was likely to cause or
25                 contribute to cause latent neurological damage that was both permanent and
26                 cumulative, and repeated exposures were likely to cause or contribute to cause
27                 clinically significant neurodegenerative disease, including PD, to develop long after

28                 exposure.
                                                  33
                                   PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 34 of 38 Page ID #34




1                                                COUNT 1
2                   DEFENDANTS SCPLLC, SAG, AND DOES 1 THROUGH 50
3                       STRICT PRODUCT LIABILITY – DESIGN DEFECT
4                                         PERSONAL INJURIES
5           222.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
6           223.    As a direct and proximate result of the defective and unreasonably dangerous
7    condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate
8    predecessors, and others with whom they acted in concert, Plaintiff developed PD; has suffered
9    severe and permanent physical pain, mental anguish, and disability, and will continue to do so for
10   the remainder of his life; has suffered the loss of a normal life and will continue to do so for the
11   remainder of his life; has lost income that he otherwise would have earned and will continue to do
12   so for the remainder of his life; and has incurred reasonable expenses for necessary medical
13   treatment and will continue to do so for the remainder of his life.
14                                               COUNT 2
15                  DEFENDANTS SCPLLC, SAG, AND DOES 1 THROUGH 50
16                     STRICT PRODUCT LIABILITY – FAILURE TO WARN
17                                        PERSONAL INJURIES
18          224.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
19          225.    As a direct and proximate result of the lack of adequate directions for the use of
20   and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,
21   SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff
22   developed PD; has suffered severe and permanent physical pain, mental anguish, and disability,
23   and will continue to do so for the remainder of his life; has suffered the loss of a normal life and
24   will continue to do so for the remainder of his life; has lost income that he otherwise would have
25   earned and will continue to do so for the remainder of his life; and has incurred reasonable
26   expenses for necessary medical treatment and will continue to do so for the remainder of his life.
27                                               COUNT 3

28                  DEFENDANTS SCPLLC, SAG, AND DOES 1 THROUGH 50
                                                34
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 35 of 38 Page ID #35




1                                             NEGLIGENCE
2                                         PERSONAL INJURIES
3           226.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
4           227.    As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate
5    predecessors, and others with whom they acted in concert, Plaintiff developed PD; has suffered
6    severe and permanent physical pain, mental anguish, and disability, and will continue to do so for
7    the remainder of his life; has suffered the loss of a normal life and will continue to do so for the
8    remainder of his life; has lost income that he otherwise would have earned and will continue to do
9    so for the remainder of his life; and has incurred reasonable expenses for necessary medical
10   treatment and will continue to do so for the remainder of his life.
11                                               COUNT 4
12                   DEFENDANTS SCPLLC, SAG, AND DOES 1 THROUGH 50
13                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
14                                        PERSONAL INJURIES
15          228.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
16          229.    As a direct and proximate result of the breaches of the implied warranty of
17   merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted
18   in concert, Plaintiff developed PD; has suffered severe and permanent physical pain, mental
19   anguish, and disability, and will continue to do so for the remainder of his life; has suffered the
20   loss of a normal life and will continue to do so for the remainder of his life; has lost income that
21   he otherwise would have earned and will continue to do so for the remainder of his life; and has
22   incurred reasonable expenses for necessary medical treatment and will continue to do so for the
23   remainder of his life.
24                                               COUNT 5
25              DEFENDANTS CHEVRON U.S.A. INC. AND DOES 1 THROUGH 50
26                       STRICT PRODUCT LIABILITY – DESIGN DEFECT
27                                        PERSONAL INJURIES

28          230.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
                                                35
                                 PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 36 of 38 Page ID #36




1           231.    As a direct and proximate result of the defective and unreasonably dangerous
2    condition of the paraquat manufactured, distributed and sold by Chevron Chemical and others with
3    whom it acted in concert, Plaintiff developed PD; has suffered severe and permanent physical pain,
4    mental anguish, and disability, and will continue to do so for the remainder of his life; has suffered
5    the loss of a normal life and will continue to do so for the remainder of his life; has lost income
6    that he otherwise would have earned and will continue to do so for the remainder of his life; and
7    has incurred reasonable expenses for necessary medical treatment and will continue to do so for
8    the remainder of his life.
9                                                 COUNT 6
10              DEFENDANTS CHEVRON U.S.A. INC. AND DOES 1 THROUGH 50
11                     STRICT PRODUCT LIABILITY – FAILURE TO WARN
12                                        PERSONAL INJURIES
13          232.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
14          233.    As a direct and proximate result of the lack of adequate directions for the use of
15   and warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron
16   Chemical and others with whom it acted in concert, Plaintiff developed PD; has suffered severe
17   and permanent physical pain, mental anguish, and disability, and will continue to do so for the
18   remainder of his life; has suffered the loss of a normal life and will continue to do so for the
19   remainder of his life; has lost income that he otherwise would have earned and will continue to do
20   so for the remainder of his life; and has incurred reasonable expenses for necessary medical
21   treatment and will continue to do so for the remainder of his life.
22                                                COUNT 7
23              DEFENDANTS CHEVRON U.S.A. INC. AND DOES 1 THROUGH 50
24                                             NEGLIGENCE
25                                        PERSONAL INJURIES
26          234.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
27          235.    As a direct and proximate result of the negligence of Chevron Chemical and others

28   with whom it acted in concert, Plaintiff developed PD; has suffered severe and permanent physical
                                                 36
                                  PLAINTIFF’S ORIGINAL COMPLAINT
      Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 37 of 38 Page ID #37




1    pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has
2    suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost
3    income that he otherwise would have earned and will continue to do so for the remainder of his
4    life; and has incurred reasonable expenses for necessary medical treatment and will continue to do
5    so for the remainder of his life.
6                                                 COUNT 8
7               DEFENDANTS CHEVRON U.S.A. INC. AND DOES 1 THROUGH 50
8                   BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
9                                          PERSONAL INJURIES
10           236.    Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.
11           237.    As a direct and proximate result of the breaches of the implied warranty of
12   merchantability by Chevron Chemical and others with whom it acted in concert, Plaintiff
13   developed PD; has suffered severe and permanent physical pain, mental anguish, and disability,
14   and will continue to do so for the remainder of his life; has suffered the loss of a normal life and
15   will continue to do so for the remainder of his life; has lost income that he otherwise would have
16   earned and will continue to do so for the remainder of his life; and has incurred reasonable
17   expenses for necessary medical treatment and will continue to do so for the remainder of his life.
18                                         PRAYER FOR RELIEF
19           238.    As a result of the foregoing, Plaintiff respectfully requests that this Court enter
20   judgment in their favor and against Defendants, jointly and severally, for compensatory damages,
21   costs, pre- and post-judgment interest, and attorneys’ fees, severally for punitive damages, and for
22   such further relief to which they may show themselves to be entitled.
23                                       DEMAND FOR JURY TRIAL
24           239.    Pursuant to FED. R. CIV. P. 38(b), Plaintiff respectfully demands a jury trial on all
25   issues triable by jury.
26   Dated: March 25, 2021
27   //

28   //
                                                 37
                                  PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-pq-00554-NJR Document 1 Filed 03/25/21 Page 38 of 38 Page ID #38




1                                           Respectfully submitted,
2
                                            FEARS NACHAWATI, PLLC
3
                                            /s/ Patrick A. Luff
4                                           ERIC A. POLICASTRO (CA SBN: 264605)
5
                                            Admission Pending
                                            epolicastro@fnlawfirm.com
6                                           N. MAJED NACHAWATI (TX SBN:
                                            24038319)
7                                           Admission Pro Hac Vice Anticipated
8
                                            mn@fnlawfirm.com
                                            PATRICK A. LUFF (TX SBN: 24092728)
9                                           Admission Pro Hac Vice Anticipated
                                            pluff@fnlawfirm.com
10                                          FEARS NACHAWATI, PLLC
11
                                            5473 Blair Road
                                            Dallas, Texas 75231
12                                          Telephone: (214) 890-0711
                                            Facsimile: (214) 890-0712
13

14
                                            Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        38
                         PLAINTIFF’S ORIGINAL COMPLAINT
